Citation Nr: 0204508	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  99-11 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for psychiatric 
disability.  


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel







INTRODUCTION

The veteran had active military service from March 1960 to 
March 1963.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  When this case was before the Board in 
January 2001, the Board dismissed the veteran's appeal for 
service connection for a disability manifested by lower 
extremity jerking.  The issues of entitlement to service 
connection for bilateral hearing loss, tinnitus, and 
psychiatric disability were remanded for additional 
development.  The case was returned to the Board in March 
2002 for further appellate action.   

Additionally, the Board notes that in April 2000, the service 
organization representing the veteran withdrew its 
representation of the veteran in accordance with 38 C.F.R. 
§ 20.608 (2001).  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues decided herein have been 
obtained.  

2. Hearing loss disability was not present within one year of 
the veteran's discharge from service, nor is it etiologically 
related to service.  

3.  Tinnitus was not present in service and is not 
etiologically related to service.  

4.  Psychiatric disability was not present within one year of 
the veteran's discharge from service, nor is it etiologically 
related to service.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and its incurrence or 
aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2001).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).

3.  Psychiatric disability was not incurred in or aggravated 
by active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing.  Under Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the liberalizing 
criteria of the VCAA and the implementing regulations would 
be applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claims.  The 
record reflects that the veteran has been notified of the 
requirements for the benefits sought on appeal, the evidence 
necessary to substantiate his claims, and the basis of the 
RO's decision with respect to each of the veteran's claims.  
The veteran has been notified of the VCAA and of the duty to 
assist in obtaining evidence identified by him as relevant to 
his claim.  

The veteran has vaguely reported that he was treated by 
doctors in his hometown, but that these doctors were 
temporary and that any medical records associated with their 
treatment of him are unavailable.  In addition, the veteran 
has reported that he has been in receipt of Social Security 
Administration (SSA) disability benefits based upon black 
lung disease and a leg disability.  He has not reported that 
the identified SSA records pertain to the disabilities for 
which he seeks service connection.    

The Board additionally notes that the veteran has not 
otherwise alleged that there is any outstanding evidence or 
information which could be obtained to substantiate his 
claims.  The Board is also unaware of any such outstanding 
evidence or information.

The RO has also afforded the veteran with a current VA 
audiological examination, which includes a medical opinion 
with respect to the etiology of his hearing loss and 
tinnitus.  The Board notes that no VA medical opinion 
addressing whether the veteran's psychiatric disability is 
etiologically related to service has been obtained.  However, 
as noted above, the VCAA does not require VA to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: 
(A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; 
(B) Establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or symptoms of 
a disease listed in § 3.309, 3.313, 3.316, or 3.317 
manifesting during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for the presumption; and 
(C) Indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or 
disease in service or with another service-connected 
disability.  

38 U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,631 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)(4)).  

In this instance, there is no reason to believe that the 
etiology of the veteran's psychiatric disorder will be 
determined through additional evaluation of the veteran.  As 
noted below, the veteran was not treated in service for a 
psychiatric disorder, and the first documented treatment for 
a psychiatric disorder occurred some 35 years following 
service.  Any medical opinion linking the veteran's 
psychiatric disorder to service would be speculative in 
nature and thus would not substantiate the veteran's claim.  
Therefore, neither an examination of the veteran nor a 
medical opinion concerning the etiology of his psychiatric 
disability is necessary to decide the claim.  

In sum, the facts pertinent to these claims have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.  Therefore, the Board will address 
the merits of the veteran's claims.  

II.  Factual Background

Service medical records show that the veteran was issued ear 
plus in January 1961.  They document no complaint, finding, 
or diagnosis of a psychiatric disorder, hearing loss, or 
tinnitus.  

A March 1998 VA clinical record notes the veteran's complaint 
of ringing in his ears for several years.  

A September 1998 examination report from Pierce D. Nelson, 
M.D., of the Mental Health Clinic, notes a diagnosis of major 
depression due to endogenous and exogenous factors, 
situational stress, as well as mixed neurotic complaints.  In 
addition, the examination report notes the veteran's reported 
post-service employment history of driving a rock truck and 
working for a construction company off and on for a number of 
years, working in the mines for 10 years, and brief periods 
of factory work.  

A September 1998 VA audiological evaluation notes the 
veteran's complaint of chronic bilateral tinnitus since 
service.  Test results indicated a mild to severe 
sensorineural hearing loss from 1500 to 4000 Hertz (Hz) in 
the right ear, and moderate to severe sensorineural hearing 
loss from 2000 to 4000 Hz in the left ear.  Speech 
discrimination scores were 80 percent in the right ear and 76 
percent in the left ear.  

Thereafter, in an October 1998 statement to the RO, the 
veteran reported that his enlistment had been extended in 
Germany because the United States was supposedly at war.  He 
indicated that he and members of his unit would be awakened 
in the middle of the night and required to report to and man 
their tanks.  Each time they believed that they were actually 
going to war.  The veteran also reported that since active 
duty, he had been unable to stay employed.  He noted that 
after a few months on a job, he would have problems sleeping, 
eating, and getting along with people.  With respect to his 
hearing loss, the veteran indicated that he had been exposed 
to hazardous noise from various weapons in service.  He 
reported that he was not allowed to wear cotton or earplugs, 
and that his ears had been ringing since he first began 
driving a tank.  The veteran reported that the current 
ringing in his ears sometimes became so loud he could hardly 
stand it.  

A November 1998 VA clinical record notes that the veteran was 
bilateral hearing aids.  

In a subsequent statement to the RO, received in January 
1999, the veteran reported that his friends and family had 
been aware of his lack of hearing for many years.  He also 
indicated that many friends who had been in the military and 
had fired weapons were also suffering from hearing loss.  

Additional VA clinical records document the veteran's 
treatment for psychiatric disability.  In particular, a 
mental health record, dated in June 1999, notes the veteran's 
reported history of having problems with his temper and 
drinking since he left Germany in 1963.  He is further noted 
to have reported that he did not seek treatment until 1998 
following the death of his father.  It is also noted that the 
veteran had received no treatment for a psychiatric disorder 
prior to being treated by Dr. Nelson.  An August 1999 
treatment record notes the veteran as having tinnitus, as 
well as anxiety/depression.  In September 1999, the veteran 
was diagnosed with a mood disorder secondary to his medical 
condition with mixed features.  Subsequent diagnoses for 
depression were noted in May and November 2000.  

Treatment records from Mountain Comprehensive Care Center 
also document the veteran's treatment for depression, panic 
attacks, and anxiety.  Treatment records dated in August 2000 
and May 2001 reflect the veteran's complaints of being 
nervous and depressed, having financial problems, 
experiencing crying spells, isolating himself, avoiding 
crowds, as well as having no confidence.  

The report of a July 2001 VA audiological evaluation reflects 
the veteran's complaints of noise exposure in service as a 
result of driving a tank and firing weapons without hearing 
protection.  He reported working post service as a truck 
driver, in road construction during which he wore ear plugs, 
and also in outdoor mining operations.  The veteran also 
reported chronic bilateral tinnitus for as long as he could 
remember.  Following an audiological test, the examiner's 
diagnosis was mild to moderate sensorineural hearing loss of 
the right ear above 1000 Hz, and mild to severe sensorineural 
hearing loss of the left ear above 500 Hz.  Word recognition 
ability was noted as 88 percent in the right ear and 60 
percent in the left ear.  

A subsequent VA medical opinion, dated in October 2001, notes 
that the July 2001 audiological report, as well as the 
veteran's service medical records, had been reviewed.  The 
opining physician noted the lack of evidence or complaints of 
hearing loss or tinnitus in service or during the veteran's 
separation medical examination.  In addition, the veteran had 
not received treatment for hearing loss within one year of 
service.  Furthermore, the physician noted, there was a 
history of noise exposure post service.  The physician opined 
that the veteran's hearing loss and tinnitus were not likely 
service connected.   

III.  Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131.  

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when the speech recognition score using the 
Maryland CNC Test is less than 94 percent.  38 C.F.R. 
§ 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West Supp. 2001)  

Hearing Loss and Tinnitus

The evidence confirms that the veteran currently has hearing 
loss disability and tinnitus.  However, the veteran has not 
alleged that he was found to have hearing loss disability 
within one year of his discharge from service and there is no 
medical evidence documenting this disability or tinnitus, 
until some 35 years following the veteran's active service.  
As noted above, a medical opinion was sought in October 2001, 
for the specific purpose of determining whether the veteran's 
hearing loss and tinnitus were etiologically related to 
service.  The VA physician reported having reviewing the 
veteran's claims file, to include service medical records.  
It was opined that hearing loss and tinnitus were not likely 
related to service given the lack of evidence in service of 
complaints or diagnoses of hearing loss or tinnitus, and also 
given that the veteran's post-service employment history 
involved noise exposure.  

The Board recognizes that a likely causal relationship is not 
required to establish service connection.  Therefore, the VA 
medical opinion is not adequate for adjudication purposes.  
However, any medical opinion attributing the veteran's 
tinnitus or hearing loss to service would necessarily be 
based upon history provided by the veteran, which the Board 
has found to be unreliable.  In this regard the Board notes 
that the veteran's statements are self serving and based upon 
recollection of events occurring many years earlier.  The 
veteran has provided no evidence substantiating his 
contention that he has had tinnitus and hearing problems for 
many years.  

There is no indication in the medical evidence of record that 
the veteran's hearing loss or tinnitus is etiologically 
related to his relatively brief period of service, as opposed 
to his many years of post-service employment in positions 
likely to involve significant noise exposure.  Moreover, the 
veteran's lay assertions of a nexus between his claimed 
disabilities and service noise exposure are of no probative 
value since lay persons are not qualified to render opinions 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board finds that 
the preponderance of the evidence establishes that the 
veteran's hearing loss and tinnitus developed more than one 
year following his discharge from service and that neither 
disability is etiologically related to service.  

Psychiatric Disability

The record contains current medical evidence of psychiatric 
disability.  However, there is no medical evidence 
documenting the presence of any psychiatric disorder until 
some 35 years following the veteran's discharge from service.  
Furthermore, there is no indication in the medical evidence 
that the veteran's psychiatric disability is etiologically 
related to service.  Although the veteran believes that his 
psychiatric disability is etiologically related to service, 
he is not competent to render a medical diagnosis or an 
opinion concerning medical causation.  Id.  

In light of these circumstances, the Board must also conclude 
that the preponderance of the evidence is against the 
veteran's claim for service connection for psychiatric 
disability.  

ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied. 

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for psychiatric disability 
is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

